Citation Nr: 0721536	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant has submitted new and material evidence 
to reopen the claim for entitlement to service connection for 
a low back condition, and if so, whether service connection 
is warranted, to include as secondary to service connected 
bilateral pes planus with metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had active military service from June 1940 to 
August 1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for a low back 
condition.  In April 2007 the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

In April 2007, the veteran's representative made a motion for 
the veteran's appeal to be advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).  The veteran having advanced age of 75 or 
more years had sufficient cause to advance this appeal on the 
docket and this motion was granted.

The issue of entitlement to service connection for low back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
a low back condition in March 1947; the appellant did not 
appeal the decision.

2.  The evidence received since the March 1947 rating 
decision is new and when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a low back condition.


CONCLUSIONS OF LAW

1.  The March 1947 RO decision that denied the appellant's 
service connection claim for a low back condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

2.  Because the evidence presented since the March 1947 RO 
decision is new and material, the claim for service 
connection for a low back condition is reopened.  38 U.S.C.A. 
§ 5108 (West 2002) 38 C.F.R. §§ 3.104, 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for a low back 
condition in March 1947, on the basis that the back condition 
was a constitutional or developmental abnormality.  By letter 
dated that same month, the RO notified the veteran of this 
decision and of his appellate rights.  The veteran did not 
appeal this decision and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§3.104, 20.1103

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim. 

By rating decision dated in August 2004, the RO denied the 
veteran's claim for entitlement to service connection for a 
low back condition, both as secondary to service connected 
pes planus and on a direct basis.  Therefore, the RO 
necessarily implicitly reopened the previously denied claim 
for a low back condition on a direct basis.  Even though the 
RO reopened the claim, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of how the RO ruled.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the last final decision in March 
1947 includes a February 2004 report from a private 
orthopedic surgeon who noted that the veteran's in-service 
"motorcycle accident was a causal factor in the production 
of his back problem, with the foot problem producing an 
aggravation."  This evidence goes to an unestablished fact 
necessary to substantiate his claim, namely, evidence of a 
nexus between an in-service injury and the condition for 
which service connection is sought.  The newly submitted 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection for a low back 
condition.  Thus, the evidence is new and material and the 
veteran's claim is reopened.

As explained in the remand section below, further development 
is necessary to determine whether service connection is 
warranted on a secondary theory of entitlement.  A decision 
as to service connection on a direct theory of entitlement 
will be held in abeyance pending the result of the remand.

The Board has considered the veteran's claim to reopen 
service connection for a low back condition based on new and 
material evidence, with respect to VA's duty to notify and 
assist, including the notice requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Given the favorable outcome above, 
however, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).


ORDER

New and material evidence having been submitted to reopen the 
appellant's claim for service connection for a low back 
condition, the claim is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran contends that his current low back condition was 
either caused by or aggravated by his service connected pes 
planus, and/or directly the result of a motorcycle injury 
during service.  

The veteran's August 1945 separation examination discloses 
that he injured his back in service.  The examiner found no 
back abnormality at that time.  In February 1946, a private 
examiner noted a finding of low back pain and believed that 
the veteran's condition was incurred in military service 
based on a history of a motorcycle accident in service.  On 
subsequent examination in December 1946, a VA examiner made a 
diagnosis of sacro-lumbar subluxation.  

The veteran has a current diagnosis of lumbar spondylosis 
with some evidence of lumbar stenosis as reported in a 
February 2004 private physican opinion and a July 2004 VA 
physician opinion.

VA shall provide the veteran a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability, and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

In regards to the veteran's claim for service connection for 
a low back condition, the opinions of record are incomplete 
as to whether or not the low back condition has been caused 
or aggravated by the service connected pes planus.  There is 
a February 2004 letter from a private physician, which states 
that the veteran's in-service "motorcycle accident was a 
causal factor in the production of his back problem, with the 
foot problem producing an aggravation."  There is no 
rationale associated with this report.  In July 2004, a VA 
doctor of podiatric medicine examined the veteran's feet and 
did not find any cause or relationship between any low back 
problems and the pes planus.  However, the examiner 
introduced ambiguity by stating that the veteran's back 
problems did not contribute to the worsening of his pes 
planus.  Also, in July 2004, a VA medical doctor examined the 
veteran's spine and opined that it is less likely than not 
that the veteran's low back condition is related to military 
service, but he failed to address whether the veteran's pes 
planus aggravated a low back condition.  Thus, a VA opinion 
is necessary to adequately address whether the veteran's pes 
planus caused or aggravated a low back condition. 

According to an April 2004 Report of Contact, the veteran 
asserted that he was treated at the Louisville, Kentucky VAMC 
from 1947 to 1950.  Also, on a consent form dated in April 
2004, the veteran indicated that he received treatment for 
his back and legs at the VAMC in Tampa, Florida from 1965 to 
2004.  Yet the record contains VA treatment records only from 
February 2001 through July 2004.  In deciding a veteran's 
claim, VA has a duty to obtain relevant records from federal 
agencies.  38 U.S.C.A. § 5103A; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  It is particularly essential that any 
outstanding VA treatment or hospitalization records be 
obtained and reviewed, as VA treatment records are 
constructively part of the record which must be considered.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
Board cannot make a determination on the veteran's claim 
until these records are either associated with the claims 
file or determined to be unobtainable.  Therefore, VA must 
obtain any such records and associate them with the claims 
file.  If the records are unobtainable, a negative reply must 
be associated with the claims file.

On remand, a VA opinion must be obtained, which is adequate 
for deciding the veteran's claim.

Accordingly, the case is REMANDED for the following action:
        
        1. First, obtain any relevant records of 
treatment at the 
VAMC in Tampa, Florida from January 1965 
to February 2001 and treatment at the VAMC 
in Louisville, Kentucky from January 1947 
to the January 1951, and associate the 
records with the claims file.  If no such 
records are available, obtain a negative 
reply and associate that reply with the 
claims file.

2. Then, request an addendum from the VA 
medical doctor who examined the veteran's 
back, (not the VA doctor of podiatric 
medicine who examined the veteran's feet), 
to determine whether the veteran's pes 
planus caused or aggravated a low back 
condition.  

If the VA physician is unavailable, then 
schedule the veteran to undergo a 
comprehensive VA examination to determine 
whether the veteran's pes planus caused or 
aggravated a low back condition.  The 
examiner should record all pertinent 
medical complaints, symptoms, and clinical 
findings.

Following a review of the relevant medical 
evidence in the claims file and any tests 
that are deemed necessary, the VA medical 
doctor or examiner is asked to provide an 
opinion on the following: 

i) Whether a low back condition is 
proximately due to or the result of the 
veteran's bilateral pes planus with 
metatarsalgia.

ii) If a low back condition is not found 
to be proximately due to or the result of 
the veteran's bilateral pes planus with 
metatarsalgia, provide an opinion as to 
whether the veteran's bilateral pes planus 
with metatarsalgia resulted in an increase 
of the severity of any current low back 
condition, beyond the natural progression 
of the low back condition (aggravation).

iv) If aggravation is determined to be 
present, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to a low back condition; (b) The 
increased manifestations which, in the 
examiner's opinion, are proximately due to 
the veteran's bilateral pes planus with 
metatarsalgia based on medical 
considerations; and (c) The medical 
considerations supporting an opinion that 
increased manifestations of a low back 
condition found on examination are 
proximately due to the veteran's pes 
planus.

The clinician is requested to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

3. Finally, readjudicate the appellant's 
claim.  Ensure that all appropriate 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  If 
the claim remains denied, issue an 
appropriate supplemental statement of the 
case and provide the appellant an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


